DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Furukawa (U.S. Pub. No. 2014/0049514) in view of De Saulles (U.S. Pub. No. 2015/0341030).
As to claim 1, Furukawa teaches a key (1), comprising: 
a magnetic plate (15); a pole plate (13) located adjacent to the magnetic plate (the pole plate 13 is arranged adjacent to the magnetic plate 15, Fig. 2), wherein a channel through the magnetic plate and the pole plate (channel wherein the side surface part 14a is inserted next to and goes through a channel next to the magnetic plate 15 and the pole plate 13, Fig. 7) is located adjacent to a perimeter edge of the magnetic plate and a perimeter edge of the pole plate (the channel is arranged adjacent to a perimeter edge of the magnetic plate 15 and a pole plate 13, which are arranged adjacent to one another); 
a membrane (14b) covering the pole plate and the channel (the operation surface 14b is covering the pole plate 13 and a channel that is arranged on the right and left sides of the magnetic plate 15 and a pole plate 13); 
a keycap (12) located on top of the membrane (keycap 12 is arranged on the membrane 14b, Fig. 2); and 
a wire coil (14a) connected to the keycap (the surface part 14a is arranged vertically and connected to the keycap 12 at the very top portion of the surface part 14a) and located in the channel (the surface part 14a is arranged vertically in the channel that is arranged adjacent to the magnetic plate 15 and pole plate 13).
Furukawa does not teach a key of a keyboard,
De saulles teaches a key of a keyboard (key 112 of a keyboard assembly 110, Figs. 1 and 2).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the key and keyboard of De saulles to the device of Furukawa because to implement the function of detecting an operation input that acts on an operation part and the function of vibrating the operation part with a simple configuration, [0009].
As to claim 2, Furukawa teaches the magnetic plate and the pole plate are to generate a magnetic field in the channel ([0037], lines 1-6; [0059], lines 1-6, Fig. 8 shows a magnetic field is created in the channel).
As to claim 3, Furukawa teaches the wire coil is to raise from a resting position to a first position (Fig. 18 shows a block diagram of a control circuit that includes a detection part that detects a change in inductance and a control part that causes an operation part to move, [0027]) in response to a direct current (DC) voltage being applied to the wire coil (as can be seen in Fig. 19 the voltages are direct current e.g. V1 or V3 that are applied to the circuit of Fig. 19, [0028]).
As to claim 4, Furukawa teaches the wire coil (14a) is to be mechanically suspended at a first position (as can be seen in Fig. 2, the surface part 14a is suspended at a first position Fig. 3 and 4 show the two different positions the button has).

Allowable Subject Matter
Claims 7-15 are allowed.
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to because the prior art references do not teach a combination of the limitations of claim 1 having a specific structure with an alternating current is to be generated in response to the wire coil moving in the channel.
Claim 7 is allowed because the prior art references do not teach the combination of the structure mentioned in claim 7 with a wire coil connected to a keycap and located in the channel wherein direct current voltage is to be applied to the wire coil and also the wire coil is to generate an alternating current voltage in response to the wire coil moving from a first position in the channel to a second position in the channel.
Claim 11 is also allowed because the prior art references do not teach the combination of the structure mentioned in claim 11 with apply a direct current voltage to the wire coil to move the wire coil to a first position in the channel and detect an alternative current voltage in response to the wire coil moving from the first position to a second position in the channel and determine based on the AC voltage generated by the wire coil moving to the second position exceeding a threshold AC voltage, a key press of the key having occurred. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hatanaka (U.S. Patent No. 8,803,802) teaches an input device providing tactile feeling.
Furukawa (U.S. Pub. No. 2012/0313627) teaches an operation input apparatus.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PEGEMAN KARIMI/           Primary Examiner, Art Unit 2691